Citation Nr: 9905648	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  93-23 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic rhinitis, 
nasopharyngitis, residuals of pneumonia, and carcinoma of the 
larynx on a direct basis or due to exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active duty from May 1943 to February 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  By a rating decision issued in February 1992, the 
RO denied entitlement to service connection for chronic 
rhinitis, nasopharyngitis, residuals of pneumonia, and 
carcinoma of the larynx.  By a rating decision issued in 
September 1993, the RO denied a claim of entitlement to 
service connection for chronic rhinitis, nasopharyngitis, 
residuals of pneumonia, and carcinoma of the larynx on the 
basis of exposure to mustard gas.  This claim returns to the 
Board following remands in August 1995 and January 1997.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran claims that he incurred chronic rhinitis, 
nasopharyngitis, residuals of pneumonia and carcinoma of the 
larynx in service or within a presumptive period proximate to 
service.  Alternatively, the veteran contends that he 
incurred the claimed disorders as a result of exposure to 
mustard gas.  The veteran contends that he has been disabled 
as a result of respiratory disorders since service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
a well-grounded claim of entitlement to service connection 
for chronic rhinitis, nasopharyngitis, residuals of 
pneumonia, or carcinoma of the larynx, either on a direct 
basis or as result of exposure to mustard gas.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus or relationship 
between chronic rhinitis diagnosed at service separation and 
a current respiratory disorder diagnosed as allergic or 
vasomotor rhinitis.  

2.  There is no evidence that the veteran currently has 
nasopharyngitis or any residual of nasopharyngitis treated in 
service.  

3.  There is no competent medical evidence that the veteran 
has current residuals of pneumonia of the right lung incurred 
in service.  

4.  There is no competent medical evidence of a nexus between 
carcinoma of the larynx diagnosed in 1990 and the veteran's 
military service more than 40 years earlier.  

5.  No evidence supporting the veteran's contention that he 
was exposed to mustard gas in service has been located.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic rhinitis, 
nasopharyngitis, residuals of pneumonia, or carcinoma of the 
larynx, either on a direct basis or as a result of exposure 
to mustard gas.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred chronic rhinitis, 
nasopharyngitis, residuals of pneumonia, and carcinoma of the 
larynx in service or as a result of exposure to mustard gas.  
The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Regulations provide that full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service, together with the subsequent development of 
laryngeal cancer or a chronic form of laryngitis, bronchitis, 
emphysema, asthma, or COPD, is sufficient to establish 
service connection for that condition.  38 C.F.R. § 
3.316(a)(2) (1998).

However, the Board must initially determine whether the 
veteran has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well-
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The Board presumes the truthfulness of the veteran's evidence 
and assertions for the purpose of determining whether a claim 
is well-grounded, as required by Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995).  Nevertheless, in this case, for the 
reasons stated below, the record fails to establish that the 
veteran's claim is plausible.

1.  Claims for Service Connection Based on Service Incurrence 

Service medical records disclose that veteran was seen for an 
upper respiratory tract infection in August 1943.  He was 
hospitalized for acute nasopharyngitis in September 1943 to 
October 1943.  Pneumonia, right lower lobe, was diagnosed 
during hospitalization in September 1943.  The veteran was 
again hospitalized for acute nasopharyngitis in December 
1943.  Chronic rhinitis, existing prior to service (EPTS 
SND), was noted on service separation examination conducted 
in February 1946.  The separation examination also noted the 
history of treatment of pneumonia in September 1943.  No 
other relevant abnormality was noted.  

It was noted that the service medical records associated with 
the file did not include records for the period when the 
veteran had foreign service.  The RO attempted to obtain 
additional service medical records, including Surgeon 
General's Office (SGO) records.  However, no additional 
records could be located.  

The veteran has not submitted any post-service medical 
evidence of diagnosis or treatment of the claimed disorders 
in the 45 years proximate to and following his military 
service.  The veteran contends that the physicians from whom 
he sought initial post-service treatment of chronic 
respiratory disorders in the 1950's, 1960's, and 1970's are 
deceased, and their records are unavailable.  However, the 
Board notes that medical treatment notes and medical 
histories of record compiled prior to the filing of this 
claim are silent as to treatment or diagnosis of any chronic 
respiratory disorder proximate to service or continuously 
following service.  For example, private medical records 
dated in 1982, 1983, and 1985 reflect diagnosis of several 
skin disorders, and complaints that the veteran gets sores on 
his hands and fingers "off and on for years," but those 
records are silent as to any history or diagnosis of 
respiratory complaints.  After careful review of all the 
evidence, the Board finds no support for the veteran's 
contentions other than the lay statements of the veteran and 
his spouse.  

By contrast to these lay statements, the medical evidence of 
record reflects that there is no current diagnosis of 
nasopharyngitis, of any disorder of the nasopharynx, or of 
any disorder residual to nasopharyngitis treated in service.  
On VA examination conducted in February 1993, the examiner 
found that the veteran's nasopharynx was normal.  No 
diagnosis or residual of nasopharyngitis was found.  
Competent evidence of current disability, established by 
medical diagnosis, is one of the basic requirements for 
establishing a well-grounded claim.  Although the veteran 
incurred nasopharyngitis in service, nevertheless, in the 
absence of any current medical diagnosis or disability due to 
nasopharyngitis, the veteran has not established that there 
is a plausible claim of entitlement to service connection for 
that disorder.  Thus, service connection for nasopharyngitis 
cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Similarly, the medical evidence of record establishes that 
there are no current residuals of the right lower lobe 
pneumonia that the veteran incurred in service.  The VA 
examiner who conducted a February 1993 examination concluded 
that bilateral calcified granulomas in the lower lungs were 
most likely healed lesions related to fungal organisms.  VA 
radiologic examination conducted in February 1993 disclosed a 
five-millimeter nodule, thought to be a granuloma, in the 
lingula.  The Board notes, for purposes of definition and 
without reliance thereon, that the lingula is a projection 
from the anterior aspect of the upper lobe of the left lung 
at the cardiac notch.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 942 
(27 ed. 1988).  There is no medical opinion that this finding 
in the left lung represents a residual of the right lung 
pneumonia diagnosed in service.

The examiner provided a medical opinion that there was no 
medical evidence, either on physical examination or on review 
of past radiologic examinations, of any residual of right 
lower lobe pneumonia.  The examiner further opined that no 
current finding respiratory disorder could be directly 
related to the veteran's time in service or to disorders 
noted during service.  The veteran contends that physicians 
who examined him proximate to and following service informed 
him that he did have residuals of the right lower lobe 
pneumonia incurred in service.  Although those medical 
opinions are not of record, nevertheless, the statements as 
related by the veteran are plausible.  

However, the medical evidence establishes that there is no 
current right lower lobe lung disorder or any other 
respiratory disorder which may be attributed to the pneumonia 
diagnosed in service.  Even presuming that the veteran 
continued to have residuals of pneumonia post-service, the 
evidence establishes that there is no remaining current 
residual of right lower lobe pneumonia.  In the absence of a 
current disability due to right lower lobe pneumonia, service 
connection for pneumonia of the right lung incurred in 
service may not be granted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The medical evidence establishes that carcinoma of the larynx 
was diagnosed in 1990.  There is no medical evidence that the 
cancer diagnosed in 1990 was present in service.  The 
examiner who conducted the February 1993 VA examination 
concluded that the laryngeal cancer diagnosed in 1990 could 
be not be directly related to the veteran's service or to any 
disorder incurred in service.   There is no medical evidence 
to support the veteran's lay contention that his laryngeal 
cancer could be related to his service.  Without medical 
evidence to establish a relationship or nexus between the 
veteran's service and the laryngeal cancer diagnosed 45 years 
later, the veteran has not established a plausible claim that 
he is entitled to service connection for that disorder, since 
a nexus between a disorder incurred in service and a current 
disability is required to establish a well-grounded claim.  
See Epps v. Gober, 126 F.3d 1464 (1997).

On VA examination conducted in February 1993, the examiner 
diagnosed allergic or vasomotor rhinitis.  However, after 
noting diagnoses of allergy or vasomotor rhinitis and of 
status post radiation therapy for vocal cord carcinoma, the 
examiner provided a medical opinion that neither of those 
problems could be directly related to the veteran's service 
or to any disorder he had during service.  Although chronic 
rhinitis was diagnosed at the time of the veteran's service 
separation, there is no evidence that the veteran continued 
to manifest that disability following service, nor is there 
is medical evidence which establishes a nexus between chronic 
rhinitis diagnosed at service separation and allergy or 
vasomotor rhinitis now diagnosed.  

In the absence of evidence of a nexus between the disorder 
diagnosed at service separation and a current disability, or 
in the absence of medical evidence to support the continuity 
of such disability or increased in disability following 
service, the veteran has not established a well-grounded 
claim of entitlement to service connection for chronic 
rhinitis or aggravation of rhinitis.  See Epps, 126 F.3d at 
468-70 (1997).  The veteran has been informed that there was 
no evidence that rhinitis was aggravated in service.  The 
claim must be denied.  


2.  Claim for Service Connection Based on Exposure to Mustard 
Gas

By a statement submitted in December 1995, the veteran stated 
he could not remember where he was stationed when "chamber 
testing" during which he believed he was exposed to mustard 
gas was conducted.  He also asserted that he was exposed to a 
variety of chemicals when unloading ships.

By a response dated in July 1996, the U.S. Army and Joint 
Services Environmental Support Group (ESG) (now redesignated 
as the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)) indicated that it had no information 
relevant to the veteran's claimed mustard gas exposure.  

By a response dated in August 1996, the Chemical Weapons 
Exposure Project, Defense Manpower Center, stated that no 
chemical agent testing was conducted at Camp Hale or Camp 
Carson, Colorado.  The letter noted that the veteran would 
have undergone chemical warfare defense training.  That 
training included exposure to tear gas, but not to mustard 
gas.  

In a January 1998 telephone contact, the VA Advisory Review 
staff informed the RO that the veteran's name was not on the 
list of mustard gas testing or training participants provided 
to VA.  

By a response dated in September 1997, the U.S. Army Chemical 
and Biological Defense Command (CBDCOM) requested that the 
veteran provide additional information in order to facilitate 
research of any available records.  The veteran stated that 
he had no additional information.  In February 1998 
correspondence, CBDCOM indicated that Camp Hale, Colorado, 
where the veteran was stationed for basic training, was not a 
site that conducted human testing with a mustard agent.  
CBDCOM also confirmed that only tear gas or chlorine, not 
mustard gas, were used in gas chamber training conducted 
during basic training.  




The veteran has submitted copies of newspaper articles which 
reflect that some service members were exposed to mustard gas 
without their knowledge.  The Board is sympathetic to the 
veteran's claim that he may have been exposed to mustard gas, 
even though he was not specifically so advised and there are 
no entries in his service medical records documenting such 
exposure.  VA has a duty under these circumstances to obtain 
information from all available sources regarding the 
veteran's possible exposure to mustard gas.  

However, after review of all actions undertaken in this 
regard, the Board finds that the appropriate sources for such 
information have been contacted, and the RO has completed all 
actions necessary under the Board's remands.  The veteran has 
not provided any additional information which would warrant 
additional research or contacts with any additional 
resources.  No evidence supporting the veteran's contention 
that he was exposed to mustard gas in service has been 
located.  

In the absence of any evidence at this time that the veteran 
was exposed to mustard gas in service, the presumptions of 
service connection applicable to veterans exposed to mustard 
gas cannot be applied in this case.  The Board notes the 
representative's contention, in the December 1998 informal 
hearing presentation, that the veteran's claim of entitlement 
to service connection for laryngeal cancer has not been 
considered on a presumptive basis.  As there is currently no 
evidence to support the veteran's contention that he was 
exposed to mustard gas in service, there is no presumption 
applicable to establish that the veteran's claim that 
laryngeal cancer diagnosed in 1990 is related in any way to 
military service which ended more than 45 years prior to the 
diagnosis of that cancer.  

The veteran has not established a plausible claim that he 
incurred any disorder as a result of exposure to mustard gas.  
He has been so notified.  A claim based on exposure to 
mustard gas must be denied.  



ORDER

The claim of entitlement to service connection for chronic 
rhinitis, nasopharyngitis, residuals of pneumonia, or 
carcinoma of the larynx as incurred in service or as a result 
of exposure to mustard gas is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 10 -


